DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 12/17/2020.
Claims 1, 2, 3, 7, 9, 10, 13-15 and 17 are amended.
Claims 4-6, 8, 11, 12 and 16 are cancelled.
Claims 1, 2, 3, 7, 9, 10, 13-15 and 17-19 are pending in the current application.
Drawings
The drawings received 12/17/2020 are accepted.
Allowable Subject Matter
Claims 1, 2, 3, 7, 9, 10, 13-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s claim amendments and supporting remarks overcome the previous rejections. The prior art does not disclose the combination of feature recited particularly first and second molded posts that are molded into the deck surface of the watercraft float, the molded posts having through holes that receive a rail, wherein the first and second molded posts are configured so that a user can propel a watercraft on the float.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070169678 discloses a floating dock for a watercraft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY D WIEST/Primary Examiner, Art Unit 3617